TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00537-CV



                           Frederick-Omoyuma Silver, Appellant

                                               v.

        State of Texas; Texas Department of Transportation; Officer R. Perez, Jr.;
             Officer C. Ortiz; Officer E.G. San Miguel; Officers John Doe 1-5;
 Alanis Wrecker Service Inc.; Alejandro L. Alanis; Ur VMS Vehicle Storage Facility; and
                      Mission Wrecker Service, S.A., Inc., Appellees


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-002235, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Raising three issues, Frederick-Omoyuma Silver, acting pro se, appeals from the

trial court’s interlocutory order that declares him a vexatious litigant and prohibits him “from

filing, in propria persona, any new litigation” in a court in this State without first obtaining

permission from a local administrative judge. See Tex. Civ. Prac. & Rem. Code § 11.101

(generally authorizing court to enter order prohibiting “person from filing, pro se, a new

litigation” without permission from local administrative judge when court, after notice and

hearing, finds that person is “vexatious litigant” and authorizing appeal from prefiling order);

Nunu v. Risk, 567 S.W.3d 462, 466–67 (Tex. App.—Houston [14th Dist.] 2019, pet. denied)

(agreeing with other appellate courts that there is right to interlocutory appeal from order
prohibiting person who is acting pro se and declared vexatious litigant from filing

new litigation).

                In his three issues, Silver argues that the trial judge violated subsections 1(a) and

(b) of article XVI of the Texas Constitution, the trial judge erred when he found Silver to be a

vexatious litigant, and the trial judge erred when he issued an order that he did not have authority

to issue as a judge. See Tex. Const. art. XVI, § 1(a), (b) (requiring elected and appointed officers

to take oaths and subscribe to statement). Silver’s issues do not challenge the substance of the

trial court’s challenged order that declares him a vexatious litigant and prohibits him from filing,

pro se, any new litigation in this State without permission. His issues are directed to the trial

judge’s authority to act as a district judge.

                Silver asserts that the trial judge is “not a valid Judge in the State of Texas” and

“does not have an Oath of office as required by the State of Texas constitution.” Silver,

however, has not cited evidence in the record that would support his contention that the trial

judge failed to take the necessary oaths to act as a district judge. See Thomas v. Burkhalter,

90 S.W.3d 425, 426–27 (Tex. App.—Amarillo 2002, pet. denied) (affirming judgment and

overruling contention that trial judge failed to take constitutionally required oaths where “no

evidence of record” to support contention).           Further, appellate courts “indulge in every

presumption in favor of the regularity of the proceedings and documents in the trial court” and

the “burden is on the party challenging the proceeding to overcome this presumption.” Drake

v. Travelers Indem. Co., No. 05-13-01520-CV, 2015 Tex. App. LEXIS 4729, at *3 (Tex. App.—

Dallas May 8, 2015, pet. denied) (mem. op.) (citing Murphy v. Countrywide Home Loans, Inc.,

199 S.W.3d 441, 444 (Tex. App.—Houston [1st Dist.] 2006, pet. denied)).



                                                  2
               Because there is no evidence in the record to support Silver’s contention that the

trial judge acted without authority and his issues are based on this contention, we overrule

Silver’s issues. See id.; Thomas, 90 S.W.3d at 426–27. Having overruled his issues, we affirm

the trial court’s order that declares Silver a vexatious litigant and prohibits him from filing, pro

se, any new litigation in a court of this State without first obtaining permission from a local

administrative judge.1 See Tex. Civil Prac. & Rem. Code § 11.102 (setting forth procedure for

obtaining permission by local administrative judge).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: February 14, 2020




       1   Also pending before this Court is Silver’s motion related to the form that a party must
file when challenging the constitutionality of a state statute. See Tex. Gov’t Code § 402.010
(addressing form that party must file with court when challenging constitutionality of state
statute). In the motion, Silver seeks a declaratory judgment and permanent injunctive relief from
this Court, asking this Court to declare article 45.024 of the Texas Code of Criminal Procedure
unconstitutional. See Tex. Code Crim. Proc. art. 45.024 (stating that justice or judge shall enter
plea of not guilty if defendant refuses to plead). Courts do not have jurisdiction to issue advisory
opinions. See Tex. Const. art. II, § 1; Heckman v. Williamson County, 369 S.W.3d 137, 147
(Tex. 2012); Valley Baptist Med. Ctr. v. Gonzales, 33 S.W.3d 821, 822 (Tex. 2000). Thus, we
dismiss Silver’s motion.
                                                 3